Citation Nr: 0700793	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a cardiac disorder 
(right bundle branch block), claimed as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A rating decision in May 2002 initially denied 
service connection for hypertension and granted service 
connection for PTSD and assigned a 30 percent rating.  A 
rating decision in August 2002 denied service connection for 
right bundle branch block and again denied service connection 
for hypertension and denied a rating greater than 30 percent 
for PTSD.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
hypertension is proximately due to or the result of his 
service-connected diabetes mellitus.  

2.  The medical evidence does not show that any current right 
bundle branch block is proximately due to or the result of 
his service-connected diabetes mellitus.  

3.  The preponderance of the medical evidence shows that the 
veteran's PTSD has been manifest throughout the appeal period 
by depression, labile or flattened affect, tearfulness, sleep 
problems, flashbacks, nightmares of Vietnam, traumatic 
memories, intrusive thoughts, limited insight and judgment, 
fair coping ability, frequent panic attacks, anxiety, 
feelings of frustration and hopelessness, and disturbances of 
motivation and mood.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006).  

2.  The criteria are not met for service connection for a 
cardiac disorder (right bundle branch block), claimed as 
secondary to service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2006).  

3.  The criteria are met for an initial rating of 50 percent 
for post-traumatic stress disorder (PTSD) throughout the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, and 
4.130, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), imposes obligations on VA in 
terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an August 2001 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  All 
identified VA and private treatment records have been 
obtained, and the veteran was given the benefit of a VA 
compensation examination, including to assess the severity of 
his PTSD.  He has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  So the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
August 2002 - after sending the veteran a VCAA letter in 
August 2001.  Consequently, there was no error in the timing 
of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Concerning the service connection issues, the record does not 
indicate that the RO provided the veteran with notice of what 
type of information and evidence was needed to substantiate 
higher ratings or of the type of evidence necessary to 
establish an effective date if this benefit was granted.  
However, inasmuch as the Board has herein denied service 
connection for both claimed disorders, the rating and 
effective date issues are moot.  Regarding the issue 
pertaining to a higher initial rating for PTSD, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required in this case as to any issue and the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of the veteran's claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

I.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131  (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, however, the veteran has specifically claimed 
service connection for hypertension and for a cardiac 
disorder as due to his service-connected diabetes mellitus.  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

Hypertension 

The record shows that service connection has been granted for 
diabetes mellitus due to the veteran's presumed exposure to 
herbicide.  The veteran has claimed service connection for 
hypertension on a secondary basis as due to his diabetes 
mellitus.  

Private medical records reflect initial treatment by the 
veteran's private physician in September 1996.  The examiner 
at that time noted a diagnosis of hypertension, with a blood 
pressure of 160/100, and started the veteran on medication.  
There is no evidence that any private or VA examiner has 
stated or even suggested that his hypertension might be due 
to his diabetes mellitus.  

During a July 2003 VA compensation examination, the veteran 
reported that he had been diagnosed with hypertension 10-15 
years previously.  The examiner diagnosed essential 
hypertension.  

As set forth above, secondary service connection requires 
medical evidence of a current disability with a relationship 
or connection to a service-connected disability.  The 
veteran's own assertion of a connection does not constitute 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In this case, there simply is no medical 
evidence of such a relationship between the veteran's 
hypertension and his service-connected diabetes mellitus.  

Lacking any medical evidence that the veteran's hypertension 
is proximately due to his service-connected diabetes 
mellitus, service connection on a secondary basis is not 
established and his claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Cardiac disorder

Again, the record shows that service connection has been 
granted for diabetes mellitus due to the veteran's presumed 
exposure to herbicide.  The veteran has claimed service 
connection for right bundle branch block (RBBB), a disorder 
of the conduction system of the heart, on a secondary basis 
as due to his diabetes mellitus.  

Private treatment records indicate that the veteran underwent 
a cardiac work-up in July 1999.  The records do not indicate 
that RBBB was noted at that time.  

Of record is the report of an Agent Orange Registry 
examination that was conducted in September 2001.  An 
electrocardiogram (EKG) obtained at the time of that 
examination reportedly showed normal sinus rhythm and 
incomplete RBBB.  The examiner commented that the veteran 
needed further evaluation to determine whether the veteran's 
heart disease (RBBB) was related to his diabetes mellitus.  

The veteran underwent a VA cardiac compensation examination 
in July 2003.  An EKG obtained during that examination 
reported showed only normal sinus rhythm, with no evidence of 
RBBB.  The examiner commented that, despite the fact that no 
RBBB was shown on the examination, it would be speculative to 
conclude that such a disorder was due to the veteran's 
diabetes mellitus.  

First, there is no medical evidence that RBBB is a disability 
for which service connection may be granted, as opposed to a 
mere clinical or laboratory finding.  It is not at all clear 
from the record that a finding of RBBB on EKG, in itself, 
produces any impairment in earning capacity, as contemplated 
by the law and regulations.  If not, it is not a disability 
under the law and service connection for such a finding is 
not appropriate.  However, the Board need not decide this 
question in this case.  

As set forth above, service connection requires that the 
claimed disability currently exist.  Because the evidence 
shows that the veteran does not currently have the claimed 
disorder, service connection must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Further, however, an EKG in 2001 reportedly showed the 
presence of the finding (RBBB), whereas a subsequent EKG in 
2003 did not.  But even if the finding is one which can come 
and go, the medical evidence does not show that it is due to 
the service-connected diabetes mellitus.  In fact, the 
July 2003 examiner stated that it would be speculative to 
conclude as much.  There is no other medical evidence 
indicating or even suggesting that the veteran's RBBB might 
be due to his diabetes mellitus.  Therefore, also lacking in 
this case is the required cause-and-effect relationship 
between the claimed disorder and the service-connected 
disability.  

For all the foregoing reasons, the claim for secondary 
service connection for a cardiac disorder must be denied.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  PTSD rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's PTSD.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  The Board will 
evaluate the level of impairment due to the disability 
throughout the entire period, considering the possibility of 
staged ratings, as provided by the Court in Fenderson.  
In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126.  

In November 1996, the general rating formula for mental 
disorders was revised.  The following criteria were adopted:  
For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130, Code 9411.  

A VA psychologist reported in July 2002 that the veteran's 
mood appeared better, that he was less depressed, on his 
current medications, but his affect was labile and tearful; 
he also had sleep problems.  The veteran also indicated he 
had nightmares of Vietnam and traumatic memories and 
intrusive thoughts.  That examiner assigned a Global 
Assessment of Functioning (GAF) score of 52, reflecting 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  

A Vet Center counselor wrote in February 2003 summarizing the 
veteran's treatment for his PTSD, including the symptoms 
noted above.  In addition, the examiner indicated that the 
veteran had frequent panic attacks, anxiety, and feelings of 
frustration and hopelessness; his affect was flattened and he 
exhibited disturbances of motivation and mood.  The examiner 
commented that the veteran's PTSD symptoms presented "more 
than a little interference with his day to day functioning."  
He assigned a GAF score of 50-55.  

The veteran underwent a VA compensation examination by a 
psychiatrist in July 2003.  His reported PTSD symptoms 
appeared to be somewhat worse than previously reported.  His 
mood was anxious and depressed, and his insight and judgment 
were limited, whereas they had previously been noted to be 
essentially normal.  The veteran also reported having 
flashbacks; his coping ability was described as fair.  The 
examiner commented that the "it is obvious that his problems 
of PTSD and depression significantly impair his capacity to 
maintain a positive and effective relationship both socially 
and industrially," and characterized the veteran's PTSD as 
moderate to severe, assigning a GAF score of 53-55.  

In September 2003, the above VA psychologist wrote that the 
veteran's mood was reported as "ok."  His affect was 
somewhat sad, but not significantly depressed.  The examiner 
characterized the veteran's PTSD as mild and assigned a GAF 
score of 53.  

In evaluating the degree of impairment due to the veteran's 
PTSD, the Board accords considerable probative weight to 
clinical findings and comments by the VA psychologist and Vet 
Center counselor who have seen the veteran on an ongoing 
basis for several years, as opposed to the one-time, 
relatively brief period of evaluation by the July 2003 
examiner.  It is clear that the psychologist and counselor 
have considered the impairment due to the veteran's PTSD to 
be not more than mild over the past several years.  
Nevertheless, the Board cannot ignore the more severe PTSD 
symptoms as reported by the July 2003 VA psychiatrist, who 
also described the effect of those symptoms as producing 
moderate to severe impairment.  

Finally, the fact that all of the examiners have assigned 
essentially identical GAF scores (ranging from 50 to 55) - 
scores which indicate moderate impairment - further muddies 
the issue.  The Board is cognizant, however, that all of the 
reported GAF scores, even those noted by the psychologist and 
counselor, do fall in the "low" range of moderate 
impairment, indicative of increasingly severe impairment.  
Considering this last fact, as well as the provisions of 
38 C.F.R. § 4.7, and affording the veteran the benefit of the 
doubt, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, the Board 
finds that the veteran's PTSD manifestations, including 
frequent panic attacks, impaired judgment, and disturbance in 
motivation, meet the criteria for a 50 percent rating for the 
veteran's PTSD throughout the appeal period.  

One final point worth noting, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
disability level.  There is no evidence that the veteran has 
ever been hospitalized for treatment of his PTSD since his 
separation from service.  Neither does the record reflect 
marked interference with employment, meaning above and beyond 
that contemplated by the 50 percent schedular rating assigned 
herein by the Board.  See 38 C.F.R. § 4.1.  He has submitted 
no evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In summary, the Board concludes that a 50 percent rating, but 
not more, for PTSD is warranted for the entire appeal period.  


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.  

Service connection for a cardiac disorder (right bundle 
branch block), claimed as secondary to service-connected 
diabetes mellitus, is denied.  

An initial rating of 50 percent for post-traumatic stress 
disorder (PTSD) is allowed, subject to the law and 
regulations governing the award of monetary benefits.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


